DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claim 1, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Lin et al. (U.S. 2007/0237345), which is considered to be the closest prior art to the subject matters of claims 1-9, discloses (See Specifically Figs. 1A-1B, 2, and the associated description) a fan-out antenna packaging structure, comprising: a semiconductor chip (110); a plastic packaging material layer (120) comprising a first surface (e.g., the upper surface) and a second surface (e.g., the lower surface) which are opposite to each other (See Fig. 1A), wherein the plastic packaging material layer (120) encloses a periphery of the semiconductor chip (110); a via (122) being formed in the plastic packaging material layer and the via running through the plastic packaging material layer (120) from top to bottom; a conductive pole (122) filled into the via and running through the plastic packaging material layer (120) from top to bottom (Fig. 1A); an antenna structure (132) located on the first surface of the plastic packaging material layer (120) and electrically connected with the conductive pole (122); an insulating layer (100a-b-c) disposed on the second surface of the plastic packaging material layer (120), a redistribution layer (102/104) disposed in the insulation layer (100a-b-c), wherein the redistribution layer comprises a first type of metal wire layer (104), a second type of metal wire layer (102), and a under-bump metal layer formed under a solder bump (160) (See Fig. 1A), and the solder bump (160) located on a surface of the redistribution layer (102), where in the solder bump (160) is electrically connected with the redistribution layer (102) and insulated from the plastic packaging material layer (120). 
Lin et al., however, fail to teach, among others, at least: the front surface of the semiconductor chip being in the same plane as one surface of the insulation layer; wherein the first type of metal wire layer is in direct contact with the front surface of the semiconductor chip, as recited in claim 1; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-9 depend on claims 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUAN C THAI/
Primary Examiner
Art Unit 2891 
December 19, 2021